DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/385561 has claims 1-3, 5-6, 8-10, 12-14, 16-18, 21-23, 25, 27-28, and 30-35 pending.  
Claims 4, 7, 11, 15, 19-20, 24, 26, and 29 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

For Claims 1-3, 5-6, and 8-10
Claim(s) 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (NPL titled “Dynamic Virtual Machine Scheduling in Clouds for Architectural Shared Resources” published in 2012; hereinafter Ahn) in view of Hu et al. (NPL titled “Towards Efficient Server Architecture for Virtualized Network Function Deployment: Implications and Implementations” in 2016; hereinafter Hu) in view of Garg et al. (Pub. No. US2013/0212578 published on August 15, 2013; hereinafter Garg.
Regarding claim 1, Ahn discloses the following: 
(Currently Amended) A computer-implemented method comprising: 

(Ahn teaches deploying a first virtual machine (VM) [Page 3, Section 3, All Paragraphs; Figure 3] to a first core of a first central processing unit (CPU), e.g. “The memory-aware cloud schedulers initially
place VMs on computing nodes, only considering CPU and memory availability for each node” [Page 3, Section 3, Paragraph 3, Right Column] on a first socket of a host [Page 3, Algorithm 1 Cache-aware scheduler (pseudo code)] and deploying a second VM to a second core of a second CPU on a second socket of the host [Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraph 1-3], e.g. “distribute the VMs across sockets with even LLCmisses” [Page 3, Algorithm 1 Cache-aware scheduler (pseudo code)] with further consideration that “In the local phase, VMs in each computing
node are grouped and scheduled to shared cache domains (commonly sockets) in the node.” [Page 3, Right Column, “Cache-Aware Scheduler”])
an interconnect coupled between the first socket and the second socket; 
(Ahn teaches monitoring data transmission rates [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1; rates are disclosed at Figure 2] of an interconnect [Figure 1 – see “Bus”] coupled between the first socket and the second socket [Algorithm 2 NUMA-aware scheduler (pseudo code); Figure 3], e.g. “For memory-aware scheduling, the cloud scheduler collects the cache behavior of each VM from computing nodes, and migrates VMs if such migration can potentially reduce the overall cache misses and the average memory access latencies by NUMA affinity in the cloud system. Figure 3 

However, Ahn does not disclose the following:
 (1)	
(2)	responsive to determining that the volume of data traffic 
Nonetheless, this feature would have been made obvious, as evidenced by Hu.
(1) (Hu teaches determining, based on the monitored data transmission rates [Page 6, Left Column, Paragraph 2 thru Right Column, Paragraph 1], that a volume of data traffic – see [Page 5, Left Column, Impacts of Intra-socket Co-located Contentions, All Paragraphs] on the interconnect [TABLE 1 – see Interconnection] “(e.g. Intel’s QPI)” [Page 3, Right Column, Section C. Network I/O NUMA] is greater than a threshold – indicated by overhead [Page 5, Left Column, Paragraph 1, Finding 2; Page 6, Left Column, Paragraph 2 thru Right Column, Paragraph 1] such as “inter-socket communication overheads” [Page 5, Left Column, Paragraph 1, Finding 2]. 
For evidence of monitored data transmission rates, Hu discloses prior teachings of “to use Performance Monitoring Units (PMU) to quantify the four factors. In this solution, the reciprocal of last level cache hit rate (L3_hit) is used for evaluating the LC. The cycle loss due to L3 misses (cycle_loss) is used to evaluate the MC. The cycle_loss at the remote node is used to measure IC. The RL is expressed by the ratio between local IPC to remote IPC. The correlation coefficients between some PMU readings and the 
NUMA performance factors have various contributions to the inter-socket NUMA overhead at a stage. This is unacceptable in HSP, because the accumulated error estimation at each stage may lead to large deviations. 
We present an enhanced model that estimates the intrastage overheads as a weighted sum of PMU readings. Take the intra-stage overheads calculation between C1 and C2 for example. There are four socket candidates for thread C2. For each socket candidate, the required PMU metrics are: the L3_hit|candidate_socket, the cycle_loss|C1_socket, the cycle_loss| candidate_socket, and the IPC| C1_socket / IPC| candidate_socket. The required PMU metrics are weighted to the corresponding overhead contribution factor at this stage. The weighted sum indicates the inter-socket overhead between the C1 socket and the candidate sockets at this stage. We call this sum the performance slowdown index.” [Page 6, Left Column, Paragraph 2 thru Right Column, Paragraph 1]. 
For citation of monitored data transmission rates and data traffic, Hu discloses the following “the cache miss per packet and traffic throughput” [Page 5, Left Column, 3) Impacts of Intra-socket Co-located Contentions, Paragraph 2])
(2) (Hu teaches responsive to determining that the volume of data traffic on the interconnect [Page 3, Right Column, Section C. Network I/O NUMA] is greater than the threshold, re-deploying – via DPBM [Page 6, Right Column, Section IV. VFLOWCOMB-EFFICIENT THREAD SCHEDULING FOR NFV DEPLOYMENT] – the first VM to the second socket of the host [Page 7, Left Column, 2) Dynamic Programming Based Mapping (DPBM), All Paragraphs]. 
Re-deployment is cited by Hu as a form of re-mapping for an optimal solution: 
“To find the optimal thread-core mapping, the thread sched-uler must consider all possible thread-socket/core mapping combinations for a given flow. However, an exhaustive search would result in 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn with the teachings of Hu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Hu to determine that a volume of data traffic crossing the interconnect bridge of Ahn is greater than a threshold, therefore yielding predictable results.  
The motivation would have been as follows: “vFlowComb features a Collaborative Thread Scheduling (CTS) mechanism that guarantees to minimize the end-to-end performance slowdown for each NIC hardware queue. CTS exploits a novel Dynamic Programming-Based Mechanism (DPBM) to find the thread-core mapping with the minimum aggregate performance slowdown, while considerably reducing the performance sampling and decision making overheads” [Page 2, Left Column, Last Paragarph – Hu].

However, Ahn in view of Hu does not disclose the following:
(1)	 to the interconnect greater than the threshold following re- deployment of the first VM to the second socket of the host; and 
(2)	responsive to determining that the volume of data traffic greater than the threshold, 
Nonetheless, this feature would have been made obvious, as evidenced by Garg.
(1) (Garg teaches determining during a migration modeling [0057], based on the monitored data transmission rates, that the volume of data traffic to the interconnect [0032] remains greater than the threshold [0027, 0062] following re- deployment of the first VM to the second socket of the host [0057, 0062])
(2) (Garg teaches responsive to determining that the volume of data traffic [Abstract] to the interconnect [0032] remains greater than the threshold [0027, 0057, 0062], subsequently re-deploying the first VM to the first socket of the host [0074-0077] and re-deploying the first VM to at least one other core [0005, 0012])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu with the teachings of Garg. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Garg to perform a re-deployment within the environment of Ahn in view of Hu.
The motivation would have been as follows: “This allows the modeling function to determine the effect that migrating the given congested VMs would have on the other congested VMs and potentially remove them from consideration” [0057 – Garg].
Regarding claim 2, Ahn in view of Hu in view of Garg discloses the following: 
wherein the monitored data transmission rates of the interconnect are based on data transmission rates from the first socket to [[a]] the second socket.  
(Ahn teaches that the monitored data transmission rates of the interconnect are based on data transmission rates from the first socket to the second socket [Page 3, Left Column, Section 3 Memory-
Regarding claim 3, Ahn in view of Hu in view of Garg discloses the following: 
wherein the second socket is on the host.  
(Ahn teaches that the second socket is on the host [Page 2, Section 2.1, Paragraph 1; Figure 1])
Regarding claim 5, Ahn in view of Hu in view of Garg discloses the following: 
comprises the at least one other core on the first CPU.  
(Ahn teaches that the at least one core comprises the at least one other core on the first CPU [Page 3, Right Column, Lines 8-10; Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraphs 1-2])
Regarding claim 9, Ahn in view of Hu in view of Garg discloses the following: 
wherein the the at least one core of the first CPU is included in a first non-uniform memory access (NUMA) node 
(Ahn teaches that the at least one core of the first CPU [Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraph 2; Page 4, Section 4.1 Methodology, Right Column] is included in a first non-uniform memory access (NUMA) node [Abstract; Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraph 2])
Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hu in view of Garg in view of Kim et al. (Pub. No. US2016/0085571 filed on September 21, 2014; hereinafter Kim).
Regarding claim 6, Ahn in view of Hu in view of Garg does not disclose the following: 
comprises the at least one other core on [[a]] the second CPU.  
Nonetheless, this feature would have been made obvious, as evidenced by Kim.
Kim teaches that the at least one other core comprises the at least one other core on the second CPU [0017, 0034, 0067] – see cited “available CPU cores” [0067])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the properties of Kim on the core of Ahn in view of Hu in view of Garg.  
The motivation would have been to benefit from “performance achievement achieved by NUMA aware CPU scheduling policy” [0066 – Kim].
Regarding claim 8, Ahn in view of Hu in view of Garg in view of Kim discloses the following: 
wherein re-deploying the first VM to at least one other core includes swapping the first VM deployment with a third VM deployment.  
(Kim teaches re-deploying the first VM to at least one other core includes swapping the first VM deployment with a third VM deployment, e.g. “When two VMs 235 are pinned to one NUMA node 304 (SPECjbb.sub.--4 Vx2, SPECjbb.sub.--6 Vx2), the hard NUMA policy suffers from high CPU contention. With NUMA aware CPU scheduler, vCPUs are scheduled on remote NUMA nodes 304 and utilize available CPU cores 312” [0067])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the re-deploying technique of Kim on the VM of Ahn in view of Hu in view of Garg.
The motivation would have been to “demonstrate the ability of CPU load balancing under poor initial home NUMA node 304 choice [0067 – Kim. 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hu in view of Garg in view of Abu Lebdeh et al. (Pub. No. US2019/0109756 filed on May 9, 2016; hereinafter Lebdeh).
Regarding claim 10, Ahn in view of Hu in view of Garg does not disclose the following: 
wherein the first VM includes a first virtual network function (VNF).  
Nonetheless, this feature would have been made obvious, as evidenced by Lebdeh.
(Lebdeh teaches that the first VM includes a virtual network function (VNF), e.g. “VNFs are deployed on VM” [0062])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Lebdeh. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Lebdeh in accordance with the first VM of Ahn in view of Hu in view of Garg.
The motivation would have been as follows: “Lifecycle operations executed by the orchestration agents may comprise allocating resources by instantiating Virtual Machines (VMs), installing executable files for each VNF on selected VMs, configuring communication for each VNF and starting operation of each VNF, as would be apparent to a person skilled in the art” [0056 – Lebdeh].

For Claims 12-14 and 16-17
Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abu in view of Hu in view of Garg.
Regarding claim 12, Ahn disclose the following: 
(Currently Amended) A non-uniform memory access (NUMA) system, comprising: Application No.: 15/385,561Examiner: Gilles R. KEPNANG Attorney Docket No.: P98793Art Unit: 2199 3Attorney Docket No.: P98793 
a first host having a first socket and a second socket, wherein a first virtual machine (VM) is deployed to at least one core of a first central processing unit (CPU) on the first socket of the first host and a second VM is deployed to a second core of a second CPU on the second socket of the first host
(Ahn discloses a first host having a first socket and a second socket [Page 3, Section 3, All Paragraphs; Figure 3], wherein a first virtual machine (VM) is deployed to at least one core of a first central processing unit (CPU) on the first socket of the first host and a second VM is deployed to a second core of a second CPU on the second socket of the first host, e.g. “The memory-aware cloud schedulers initially place VMs on computing nodes, only considering CPU and memory availability for each node” [Page 3, Section 3, Paragraph 3, Right Column; Page 3, Algorithm 1 Cache-aware scheduler (pseudo code); Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraph 1-3]. 
Furthermore, Ahn cites a step to “distribute the VMs across sockets with even LLCmisses” [Page 3, Algorithm 1 Cache-aware scheduler (pseudo code)] with further consideration that “In the local phase, VMs in each computing node are grouped and scheduled to shared cache domains (commonly sockets) in the node.” [Page 3, Right Column, “Cache-Aware Scheduler”])
a Control Deployment Manager (CDM) for monitoring data transmission rates of an interconnect coupled between and the second socket 
(Ahn discloses a Control Deployment Manager (CDM) for monitoring data transmission rates [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1; rates are disclosed at Figure 2] of an interconnect [Figure 1 – see “Bus”] coupled between the first socket and the second socket [Algorithm 2 NUMA-aware scheduler (pseudo code); Figure 3], e.g. “For memory-aware scheduling, the cloud scheduler collects the cache behavior of each VM from computing nodes, and migrates VMs if such migration can potentially reduce the overall cache misses and the average memory access latencies by NUMA affinity in the cloud system. Figure 3 describes the overall architecture of the memory-aware cloud scheduler. In each computing node, a monitor checks LLC misses with hardware performance 

However, Ahn does not disclose the following:
(1)	and determining, based on the monitored data transmission rates, that a volume of data traffic 
(2)	responsive to determining that the volume of data traffic 
Nonetheless, this feature would have been made obvious, as evidenced by Hu.
(1) (Hu teaches determining, based on the monitored data transmission rates [Page 6, Left Column, Paragraph 2 thru Right Column, Paragraph 1], that a volume of data traffic – see [Page 5, Left Column, Impacts of Intra-socket Co-located Contentions, All Paragraphs] on the interconnect [TABLE 1 – see Interconnection] “(e.g. Intel’s QPI)” [Page 3, Right Column, Section C. Network I/O NUMA] is greater than a threshold – indicated by overhead [Page 5, Left Column, Paragraph 1, Finding 2; Page 6, Left Column, Paragraph 2 thru Right Column, Paragraph 1] such as “inter-socket communication overheads” [Page 5, Left Column, Paragraph 1, Finding 2]. 
For evidence of monitored data transmission rates, Hu discloses prior teachings of “to use Performance Monitoring Units (PMU) to quantify the four factors. In this solution, the reciprocal of last level cache hit rate (L3_hit) is used for evaluating the LC. The cycle loss due to L3 misses (cycle_loss) is used to evaluate the MC. The cycle_loss at the remote node is used to measure IC. The RL is expressed by the ratio between local IPC to remote IPC. The correlation coefficients between some PMU readings and the corresponding NUMA overheads are around 0.9. However, [15] estimates the NUMA overheads by naively adding up all four PMU readings. This may lead to less accurate evaluation results since different

We present an enhanced model that estimates the intrastage overheads as a weighted sum of PMU readings. Take the intra-stage overheads calculation between C1 and C2 for example. There are four socket candidates for thread C2. For each socket candidate, the required PMU metrics are: the L3_hit|candidate_socket, the cycle_loss|C1_socket, the cycle_loss| candidate_socket, and the IPC| C1_socket / IPC| candidate_socket. The required PMU metrics are weighted to the corresponding overhead contribution factor at this stage. The weighted sum indicates the inter-socket overhead between the C1 socket and the candidate sockets at this stage. We call this sum the performance slowdown index.” [Page 6, Left Column, Paragraph 2 thru Right Column, Paragraph 1]. 
For citation of monitored data transmission rates and data traffic, Hu discloses the following “the cache miss per packet and traffic throughput” [Page 5, Left Column, 3) Impacts of Intra-socket Co-located Contentions, Paragraph 2])
(2) (Hu teaches responsive to determining that the volume of data traffic on the interconnect [Page 3, Right Column, Section C. Network I/O NUMA] is greater than the threshold, re-deploying – via DPBM [Page 6, Right Column, Section IV. VFLOWCOMB-EFFICIENT THREAD SCHEDULING FOR NFV DEPLOYMENT] – the first VM to the second socket of the first host [Page 7, Left Column, 2) Dynamic Programming Based Mapping (DPBM), All Paragraphs]. 
Re-deployment is cited by Hu as a form of re-mapping for an optimal solution: 
“To find the optimal thread-core mapping, the thread sched-uler must consider all possible thread-socket/core mapping combinations for a given flow. However, an exhaustive search would result in exponential complexity, O(cn), which cannot meet the requirement of adaptive mappings at runtime. We propose an algorithm based on dynamic programming (DP) that derives optimal solutions for 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn with the teachings of Hu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Hu to determine that a volume of data traffic crossing the interconnect bridge of Ahn is greater than a threshold, therefore yielding predictable results.  
The motivation would have been as follows: “vFlowComb features a Collaborative Thread Scheduling (CTS) mechanism that guarantees to minimize the end-to-end performance slowdown for each NIC hardware queue. CTS exploits a novel Dynamic Programming-Based Mechanism (DPBM) to find the thread-core mapping with the minimum aggregate performance slowdown, while considerably reducing the performance sampling and decision making overheads” [Page 2, Left Column, Last Paragarph – Hu].

However, Ahn in view of Hu does not disclose the following:
(1)	determining, based on the monitored data transmission rates remains greater than the threshold following re-deployment of the first VM to the second socket, and 
(2)	responsive to determining that the volume data traffic greater than the threshold, 
Nonetheless, this feature would have been made obvious, as evidenced by Garg.
(1) (Garg teaches determining during a migration modeling [0057], based on the monitored data transmission rates, that the volume of data traffic to the interconnect [0032] remains greater than the threshold [0027, 0062] following re- deployment of the first VM to the second socket of the host [0057, 0062])
(2) (Garg teaches responsive to determining that the volume of data traffic [Abstract] to the interconnect [0032] remains greater than the threshold [0027, 0057, 0062], subsequently re-deploying the first VM to the first socket of the host [0074-0077] and re-deploying the first VM to at least one other core [0005, 0012])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu with the teachings of Garg. 
The modification and motivation would have been the same as that of claim 1.
Regarding claim 13, Ahn in view of Hu in view of Garg disclose the following: 
the at least one other core comprises the at least one other core on the first CPU.  
(Ahn teaches that the at least one other core comprises the at least one other core on the first CPU [Page 3, Right Column, Lines 8-10; Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraphs 1-2])
Claim(s) 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hu in view of Garg in view of Kim.
Regarding claim 14, Ahn in view of Hu in view of Garg does not disclose the following: 
the at least one other core comprises the at least one other core on [[a]] the second CPU on the first host.  
Nonetheless, this feature would have been made obvious, as evidenced by Kim.
(Kim teaches that the at least one other core comprises the at least one other core on the second CPU of the first host [0017, 0034, 0067] – see cited “available CPU cores” [0067])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the properties of Kim on the core of Ahn in view of Hu in view of Garg.  
The motivation would have been to benefit from “performance achievement achieved by NUMA aware CPU scheduling policy” [0066 – Kim].
Regarding claim 16, Ahn in view of Hu in view of Garg in view of Kim disclose the following: 
wherein the re-deployment of the first VM includes a swapping of the first VM deployment with a third VM deployment.  
(Kim teaches re-deploying the first VM to at least one other core includes swapping the first VM deployment with a third VM deployment, e.g. “When two VMs 235 are pinned to one NUMA node 304 (SPECjbb.sub.--4 Vx2, SPECjbb.sub.--6 Vx2), the hard NUMA policy suffers from high CPU contention. With NUMA aware CPU scheduler, vCPUs are scheduled on remote NUMA nodes 304 and utilize available CPU cores 312” [0067])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the re-deploying technique of Kim on the VM of Ahn in view of Hu in view of Garg.
The motivation would have been to “demonstrate the ability of CPU load balancing under poor initial home NUMA node 304 choice [0067 – Kim]. 
Claim(s) 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hu in view of Garg in view of Lebdeh
Regarding claim 17, Ahn in view of Hu in view of Garg does not disclose the following: 
wherein the first VM includes a virtual network function (VNF).  
Nonetheless, this feature would have been made obvious, as evidenced by Lebdeh.
(Lebdeh teaches that the first VM includes a virtual network function (VNF), e.g. “VNFs are deployed on VM” [0062])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Lebdeh. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Lebdeh in accordance with the first VM of Ahn in view of Hu in view of Garg.
The motivation would have been as follows: “Lifecycle operations executed by the orchestration agents may comprise allocating resources by instantiating Virtual Machines (VMs), installing executable files for each VNF on selected VMs, configuring communication for each VNF and starting operation of each VNF, as would be apparent to a person skilled in the art” [0056 – Lebdeh].

For Claims 18, 21-23, and 25
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hu in view of Garg in view of Kim.
Regarding claim 18, Ahn discloses the following: 
(Currently Amended) A computer-implemented method comprising: 
a first central processing unit (CPU) of a first socket of a first host; 
(Ahn teaches deploying a first virtual machine (VM) [Page 3, Section 3, All Paragraphs; Figure 3] to a first central processing unit (CPU), e.g. “The memory-aware cloud schedulers initially place VMs on computing nodes, only considering CPU and memory availability for each node” [Page 3, Section 3, 
a second CPU of a first socket of a second host; 
(Ahn teaches deploying a second VM to a second core of a second CPU of a first socket of a second host [Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraph 1-3], e.g. “distribute the VMs across sockets with even LLCmisses” [Page 3, Algorithm 1 Cache-aware scheduler (pseudo code)] with further consideration that “In the local phase, VMs in each computing
node are grouped and scheduled to shared cache domains (commonly sockets) in the node.” [Page 3, Right Column, “Cache-Aware Scheduler”])

monitoring data transmission rates of an interconnect coupled between and a second socket of the first host 
(Ahn teaches monitoring data transmission rates [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1; rates are disclosed at Figure 2] of an interconnect [Figure 1 – see “Bus”] coupled between the first socket of the first host and a second socket of the first host [Algorithm 2 NUMA-aware scheduler (pseudo code); Figure 3], e.g. “For memory-aware scheduling, the cloud scheduler collects the cache behavior of each VM from computing nodes, and migrates VMs if such migration can potentially reduce the overall cache misses and the average memory access latencies by NUMA affinity in the cloud system. Figure 3 describes the overall architecture of the memory-aware cloud scheduler. In each computing node, a monitor checks LLC misses with hardware performance monitoring counters, and periodically sends the per-VM LLC miss and NUMA affinity information to the cloud scheduler” [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1])
Ahn does not disclose the following:
(1)	
(2)	responsive to the determining, a third CPU of [[a]] the second socket of the first host; 
Nonetheless, this feature would have been made obvious, as evidenced by Hu.
(1) (Hu teaches determining, based on the monitored data transmission rates [Page 6, Left Column, Paragraph 2 thru Right Column, Paragraph 1], that a volume of data traffic – see [Page 5, Left Column, Impacts of Intra-socket Co-located Contentions, All Paragraphs] to the interconnect [TABLE 1 – see Interconnection] “(e.g. Intel’s QPI)” [Page 3, Right Column, Section C. Network I/O NUMA] is greater than a threshold – indicated by overhead [Page 5, Left Column, Paragraph 1, Finding 2; Page 6, Left Column, Paragraph 2 thru Right Column, Paragraph 1] such as “inter-socket communication overheads” [Page 5, Left Column, Paragraph 1, Finding 2]. 
For evidence of monitored data transmission rates, Hu discloses prior teachings of “to use Performance Monitoring Units (PMU) to quantify the four factors. In this solution, the reciprocal of last level cache hit rate (L3_hit) is used for evaluating the LC. The cycle loss due to L3 misses (cycle_loss) is used to evaluate the MC. The cycle_loss at the remote node is used to measure IC. The RL is expressed by the ratio between local IPC to remote IPC. The correlation coefficients between some PMU readings and the corresponding NUMA overheads are around 0.9. However, [15] estimates the NUMA overheads by naively adding up all four PMU readings. This may lead to less accurate evaluation results since different
NUMA performance factors have various contributions to the inter-socket NUMA overhead at a stage. This is unacceptable in HSP, because the accumulated error estimation at each stage may lead to large deviations. 

For citation of monitored data transmission rates and data traffic, Hu discloses the following “the cache miss per packet and traffic throughput” [Page 5, Left Column, 3) Impacts of Intra-socket Co-located Contentions, Paragraph 2])
(2) (Hu teaches responsive to determining that the volume of data traffic on the interconnect [Page 3, Right Column, Section C. Network I/O NUMA] is greater than the threshold, migrating – via DPBM [Page 6, Right Column, Section IV. VFLOWCOMB-EFFICIENT THREAD SCHEDULING FOR NFV DEPLOYMENT] –the second VM to a third CPU of the second socket of the first host [Page 7, Left Column, 2) Dynamic Programming Based Mapping (DPBM), All Paragraphs]. 
Re-deployment is cited by Hu as a form of re-mapping for an optimal solution: 
“To find the optimal thread-core mapping, the thread sched-uler must consider all possible thread-socket/core mapping combinations for a given flow. However, an exhaustive search would result in exponential complexity, O(cn), which cannot meet the requirement of adaptive mappings at runtime. We propose an algorithm based on dynamic programming (DP) that derives optimal solutions for minimizing the end-to-end performance slowdown using M cores to execute flow Fk. We define a recursive function, δj(s, vm), for each core candidate, vm, in stage Sj to store the thread-core mapping configuration that achieves the minimized aggregated slowdown at stage Sj, where o(u, v) is the 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn with the teachings of Hu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Hu to determine that a volume of data traffic crossing the interconnect bridge of Ahn is greater than a threshold, therefore yielding predictable results.  
The motivation would have been as follows: “vFlowComb features a Collaborative Thread Scheduling (CTS) mechanism that guarantees to minimize the end-to-end performance slowdown for each NIC hardware queue. CTS exploits a novel Dynamic Programming-Based Mechanism (DPBM) to find the thread-core mapping with the minimum aggregate performance slowdown, while considerably reducing the performance sampling and decision making overheads” [Page 2, Left Column, Last Paragarph – Hu].

However, Ahn in view of Hu does not disclose the following:
(1)	on the interconnect greater than the threshold following the migrating of the second VM to the third CPU of the second socket of the first host; and 
(2)	responsive to determining that the volume of data traffic greater than the threshold, 
Nonetheless, this feature would have been made obvious, as evidenced by Garg.
(1) (Garg teaches determining during a migration modeling [0057], based on the monitored data transmission rates, that the volume of data traffic to the interconnect [0032] remains greater than the 
(2) (Garg teaches responsive to determining that the volume of data traffic [Abstract] to the interconnect [0032] remains greater than the threshold [0027, 0057, 0062], subsequently swapping the second VM with a third VM [0005, 0012, 0074-0077])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu with the teachings of Garg. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Garg to perform a re-deployment within the environment of Ahn in view of Hu.
The motivation would have been as follows: “This allows the modeling function to determine the effect that migrating the given congested VMs would have on the other congested VMs and potentially remove them from consideration” [0057 – Garg].

However, Ahn in view of Hu in view of Garg does not disclose the following:
wherein, prior to the swapping, the third VM is deployed to the first CPU of the first socket of the first host.  
Nonetheless, this feature would have been made obvious, as evidenced by Kim.
(Kim teaches, prior to the swapping, the third VM is deployed to the first CPU of the first socket of the first host [0050, 0067])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Kim to swap the respective second VM and third VM of Ahn in view of Hu in view of Garg.  
Kim].
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hu in view of Garg in view of Kim in view of Eshwarappa et al. (Pub. No. US2017/0168715 filed on June 24, 2016; hereinafter Eshwarappa).
Regarding claim 21, Ahn in view of Hu in view of Garg in view of Kim does not disclose the following: 
wherein the swapping results in the second VM being re-deployed to the first CPU of the first socket of the first host.  
Nonetheless, this feature would have been made obvious, as evidenced by Eshwarappa.
(Eshwarappa teaches that the swapping results in the second VM being re-deployed/migrated [0041], e.g. “virtualization management module 130 transmits an indication to NUMA optimizer 202 that the VM is to be … migrated between hosts 104” [0041], to the first CPU of the first socket, e.g. “the term " CPU 108" used herein refers to a CPU socket and the physical processing device inserted in that socket [0018], of the first host [0012])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg in view of Kim with the teachings of Eshwarappa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Eshwarappa within the first host of Ahn in view of Hu in view of Garg in view of Kim.
The motivation would have been to perform “workflow-aware NUMA optimization” [0039 – Eshwarappa.
Claim(s) 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hu in view of Garg in view of Kim in view of Hyser et al. (Pub. No. US2015/0350055 published on December 3, 2015; hereinafter Hyser).
Regarding claim 22, Ahn in view of Hu in view of Garg in view of Kim does not disclose the following: 
wherein the swapping results in the third VM being re-deployed to the third CPU of the second socket of the first host.  
Nonetheless, this feature would have been made obvious, as evidenced by Hyser.
(Hyser teaches that the swapping results in the third VM being re-deployed/migrated to the third CPU [0014; Claim 9 of Hyser] of second socket of the first host, e.g. “a VM may be migrated outside the contention region, such as to another socket or machine” [0009] and the third core is one of “the CPU cores of each socket” [0014])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify over Ahn in view of Hu in view of Garg in view of Kim with the teachings of Hyser. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Hyser on the VM of over Ahn in view of Hu in view of Garg in view of Kim.
The motivation would have been “to improve QoS and to meet service level agreement performance benchmarks” [0009 – Hyser].
Regarding claim 23, Ahn in view of Hu in view of Garg in view of Kim in view of Hyser discloses the following: 
further comprising: 
rates of the interconnect coupled between the first socket and the second socket after the swapping; 
Kim teaches re-monitoring the data transmission, e.g. “the CPU scheduler considers high CPU contention on some NUMA nodes and CPU underutilization on other NUMA nodes” [0019], rates of the interconnect [0032, 0036] coupled between the first socket [0001] after the swapping [0039, 0041-0042], e.g. “the NUMA scheduler may perform this determination at any time subsequent to assigning the home NUMA nodes 304, and may re-perform the determination periodically, intermittently regularly, etc” [0041])
re-monitored data transmission rates 
(Kim teaches determining, based on the re-monitored data transmission rates [0019, 0067], that the volume of data traffic crossing the interconnect remains greater than the threshold [0016, 0032, 0048, 0050, 0067], e.g. “the CPU scheduler selects the optimal NUMA node 304 for placement of the vCPU” [0048])
responsive to the determination, 
(Kim teaches responsive to the determination of “high CPU contention” [0067], swapping the third VM with a fourth VM [0016, 0067])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Kim for the VMs of Ahn in view of Hu in view of Garg.
The motivation would have been to benefit from “the performance improvement achieved by NUMA aware CPU scheduling policy” [0066 – Kim].
Regarding claim 25, Ahn in view of Hu in view of Garg in view of Kim in view of Hyser discloses the following: 
wherein the first CPU, the second CPU and the third CPU implement a non-uniform memory access (NUMA) system.  
(Hyser teaches that the first CPU, the second CPU and the third CPU [0014, 0021] implement a non-uniform memory access (NUMA) system, e.g. “multi -socket architectures with non-uniform memory access (NUMA) and level 3 (L3) caches shared by the CPU cores of each socket” [0014])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg in view of Kim with the teachings of Hyser. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Hyser on a NUMA system of Ahn in view of Hu in view of Garg in view of Kim.
The motivation would have been to use one of the “adopted multi-socket architectures” [0014 – Hyser].

For Claims 27-28 and 30
Claim(s) 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hu in view of Garg in view of Kim.
Regarding claim 27, Ahn discloses the following: 
(Currently Amended) A non-uniform memory access (NUMA) system, comprising: 
a first host having a first central processing unit (CPU) of a first socket and a second CPU of a second socket, wherein a first virtual machine (VM) is initially deployed to the first CPU of the first socket of the first host; 
(Ahn teaches that a first host having a first central processing unit (CPU) of a first socket and a second CPU of a second socket [Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraph 1-3; Page 3, Algorithm 1 Cache-aware scheduler (pseudo code); Page 3, Right Column, “Cache-Aware Scheduler”],wherein a first virtual machine (VM) is initially deployed to the first CPU of the first socket of the first host [Page 3, Section 3, All Paragraphs; Figure 3])
a second host having a first CPU of a first socket, wherein a second VM is initially deployed to the first CPU of the first socket of the second host; 
(Ahn teaches a second host having a first CPU of a first socket, wherein a second VM is initially deployed to the first CPU of the first socket of the second host [Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraph 1-3; Page 3, Algorithm 1 Cache-aware scheduler (pseudo code); Page 3, Right Column, “Cache-Aware Scheduler”])
a Control Deployment Manager (CDM) to monitor data transmission rates of an interconnect coupled between and the second socket of the first host determine 
(Ahn discloses a Control Deployment Manager (CDM) to monitor data transmission rates [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1; rates are disclosed at Figure 2] of an interconnect [Figure 1 – see “Bus”] coupled between the first socket and the second socket of the first host [Algorithm 2 NUMA-aware scheduler (pseudo code); Figure 3], e.g. “For memory-aware scheduling, the cloud scheduler collects the cache behavior of each VM from computing nodes, and migrates VMs if such migration can potentially reduce the overall cache misses and the average memory access latencies by NUMA affinity in the cloud system. Figure 3 describes the overall architecture of the memory-aware cloud scheduler. In each computing node, a monitor checks LLC misses with hardware performance monitoring counters, and periodically sends the per-VM LLC miss and NUMA affinity information to the cloud scheduler” [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1])


Ahn does not disclose the following:
wherein the second VM is migrated to the second CPU of the second socket of the first host based on the determination 
Nonetheless, this feature would have been made obvious, as evidenced by Hu.
(Hu teaches that the second VM is migrated – via DPBM [Page 6, Right Column, Section IV. VFLOWCOMB-EFFICIENT THREAD SCHEDULING FOR NFV DEPLOYMENT] – to the second CPU of the second socket of the first host based on the determination [Page 5, Left Column, Impacts of Intra-socket Co-located Contentions, All Paragraphs; Page 6, Left Column, Paragraph 2 thru Right Column, Paragraph 1; Page 7, Left Column, 2) Dynamic Programming Based Mapping (DPBM), All Paragraphs])
 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn with the teachings of Hu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Hu to determine that a volume of data traffic crossing the interconnect bridge of Ahn is greater than a threshold, therefore yielding predictable results.  
The motivation would have been as follows: “vFlowComb features a Collaborative Thread Scheduling (CTS) mechanism that guarantees to minimize the end-to-end performance slowdown for each NIC hardware queue. CTS exploits a novel Dynamic Programming-Based Mechanism (DPBM) to find the thread-core mapping with the minimum aggregate performance slowdown, while considerably reducing the performance sampling and decision making overheads” [Page 2, Left Column, Last Paragarph – Hu].

However, Ahn in view of Hu does not disclose the following:
further wherein the second VM is swapped with a third VM responsive to the CDM determining, based on the monitored data transmission rates, that the volume of data traffic greater than the threshold after migration of the second VM and 
Nonetheless, this feature would have been made obvious, as evidenced by Garg.
(Garg teaches a feature,  wherein the second VM is swapped with a third VM [0005, 0012, 0074-0077] responsive to the CDM determining, based on the monitored data transmission rates, that the volume of data traffic on the interconnect bridge remains unchanged greater than the threshold after migration of the second VM [0027, 0032, 0057, 0062] remains greater than the threshold [0027, 0062] following threshold following the migrating of the second VM to the third CPU of the second socket of the first host [0057, 0062])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu with the teachings of Garg. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Garg to perform a re-deployment within the environment of Ahn in view of Hu.
The motivation would have been as follows: “This allows the modeling function to determine the effect that migrating the given congested VMs would have on the other congested VMs and potentially remove them from consideration” [0057 – Garg].

However, Ahn in view of Hu in view of Garg does not disclose the following:
wherein, prior to being swapped with the second VM, the third VM is deployed on the first CPU of the first socket of the first host.  
Nonetheless, this feature would have been made obvious, as evidenced by Kim.
(Kim teaches, prior to being swapped with the second VM, the third VM is deployed on the first socket of the first host [0067])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the features of Kim to the swap the VMs of Ahn in view of Hu in view of Garg.
The motivation would have been to benefit from “the NUMA scheduler may operate continuously to place new VMs 235 and their associated NUMA clients” [0042 – Kim].
Regarding claim 28, Ahn in view of Hu in view of Garg in view of Kim disclose the following: 
wherein the third VM is swapped with a fourth VM responsive to the CDM determining, based on the rates 
(Kim teaches that the third VM is swapped with a fourth VM [0016, 0067] responsive to the CDM determining “high CPU contention” [0067], based on the monitored transmission rates [0019, 0067], that the volume of data traffic on the interconnect remains greater than the threshold [0032, 0050, 0067] after the swapping of the second and third VMs [0016, 0048])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Kim on the virtual machines of Ahn in view of Hu in view of Garg.
The motivation would have been to “demonstrate the ability of CPU load balancing under poor initial home NUMA node 304 choice [0067 – Kim]. 
Claim(s) 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hu in view of Garg in view of Kim in view of Lebdeh
Regarding claim 30, Ahn in view of Hu in view of Garg in view of Kim does not disclose the following: 
wherein the first VM includes a virtual network function (VNF).  
Nonetheless, this feature would have been made obvious, as evidenced by Lebdeh.
(Lebdeh teaches that the first VM includes a virtual network function (VNF), e.g. “VNFs are deployed on VM” [0062])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ahn in view of Hu in view of Garg in view of Kim with the teachings of Lebdeh. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Lebdeh in accordance with the first VM of Ahn in view of Hu in view of Garg in view of Kim.
The motivation would have been as follows: “Lifecycle operations executed by the orchestration agents may comprise allocating resources by instantiating Virtual Machines (VMs), installing executable files for each VNF on selected VMs, configuring communication for each VNF and starting operation of each VNF, as would be apparent to a person skilled in the art” [0056 – Lebdeh].

For Claims 31-35
Claim(s) 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (NPL titled “Benchmarking NFV Software Dataplanes” published in 2016; hereinafter Niu) in view of Gordon et al. (Pub. No. US2015/0286501 published on October 8, 2015; hereinafter Gordon) in view of Sharma et al. (Pub. No. US2018/0121222 filed on October 31, 2016; hereinafter Sharma).
Regarding claim 31, Niu discloses the following: 
(New) At least one non-transitory machine readable medium comprising a plurality of instructions that in response to being executed by a system at a host, cause the system to: 
pin a virtual central processing unit (vCPU) to at least one core of a first central processing unit (CPU) of the host in order to support a virtual network function (VNF), the at least one core included in a first non-uniform memory access (NUMA) node; 
(Niu teaches pinning a vCPU to at least one core of a first central processing unit (CPU) of the host, in order to support a virtual network function (VNF) [Page 3, Left Column, Last Paragraph; Page 5, Right Column, All Paragraphs], the at least one core included in a first non-uniform memory access (NUMA) node [Abstract] e.g. “For maximum performance, we pin vCPU(s) of VNFs into fixed physical cores by taskset in KVM and xl vcpu-pin in Xen. As mentioned in §2.1 TCs in SoftNIC need to be assigned with workers which also must be pinned into dedicated cores. We pin vCPUs to cores in the same socket whenever possible to avoid severe performance penalty caused by NUMA” [Page 3, Left Column, Last Paragraph])
monitor system metric data associated with the vCPU's support of the VNF; and 
(Niu teaches monitor system metric data, such as throughput [Figure 7 and Figure 8] and performance [Page 6, Right Column], associated with the vCPU's support of the VNF [Page 6, Entire page, both Left Column and Right Column])

However, Niu does not disclose the following: 
re-pin the vCPU to at least one other core based on the monitored system metric data indicating that the at least one other core is a more optimal pinning for the vCPU, the at least one other core included in a second NUMA node.  
Nonetheless, this feature would have been made obvious, as evidenced by Gordon.
(Gordon teaches re-pinning the vCPU – via adapted assignment of the vCPU – to at least one other core [0035] based on the monitored system metric data, e.g. change in VCPU activity [0021, 0034-0035], indicating that the at least one other core is a more optimal pinning for the vCPU – see adapted At a pinning step 72, scheduler 48 pins each VCPU 40 to its assigned core 28. The method loops back to step 60, so as to continue monitoring the VCPU activity. Upon detecting a change in VCPU activity, monitor 44 may adapt one or more of the scores, and this adaptation may cause scheduler 48 to adapt the assignment of VCPUs 40 to cores 28” [0035])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Gordon. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the re-pinning step of Gordon on one of the NUMA nodes of Niu.
The motivation would have been to promote “for assigning VCPUs” to physical CPU cores [0034 – Gordon] in an adaptive matter [0035 – Gordon].

However, Niu in view of Gordon does not disclose the following: 
at least one other core to support the VNF, a more optimal pinning for the vCPU to support the VNF, and the at least one other core included in a second NUMA node.  
Nonetheless, this feature would have been made obvious, as evidenced by Sharma.
(Sharma discloses at least one other core to support the VNF, e.g. “the computing device 110 may adjust the resource configuration, e.g., by adding CPUs and/or cores, or increasing CPU clock speeds, to determine another resource configuration for the next iteration of testing the load balancing VNF” [0023], a more optimal pinning for the vCPU to support the VNF [0007-0008], e.g. “potential configurations that may be used to implement virtual network functions (VNFs). The configuration of one or more virtual machines for performing a particular VNF may depend on a variety of things” [0007] and “a device may iterate through various infrastructure configurations using a default resource configuration to identify an infrastructure configuration that meets certain performance thresholds 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Gordon with the teachings of Sharma. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of VNF support disclosed Sharma on the cores and vCPUs of Niu in view of Gordon.
The motivation would have been “to ensure that future deployments of the VNF use the identified infrastructure and resource configurations” [0008 – Sharma].
Regarding claim 32, Niu in view of Gordon in view of Sharma discloses the following: 
the at least one other core comprises one or more cores of a second CPU of the host, wherein the first CPU is to couple to a first socket of the host and the second CPU is to couple to a second socket of the host.  
(Niu teaches that the at least one other core comprises one or more cores of a second CPU of the host [Column 3, Left Column, Last Paragraph; Page 5, Right Column, All Paragraphs], wherein the first CPU is to couple to a first socket of the host and the second CPU is to couple to a second socket of the host [Page 2, Left Column, All Paragraphs; Page 5, Right Column, All Paragraphs; Page 6, Left Column, First Paragraph; Figure 7])
Claim(s) 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Gordon in view of Sharma in view of Ahn.
Regarding claim 33, Niu in view of Gordon in view of Sharma does not disclose the following: 
the monitored system metric data comprises data transmission metrics for data transmission rates via an interconnect coupled between the first socket and the second socket.  
Nonetheless, this would have been obvious, as evidenced by Ahn.
(Ahn teaches the monitored system metric data comprises data transmission metrics for data transmission rates [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1; rates are disclosed at Figure 2] via an interconnect [Figure 1 – see “Bus”] coupled between the first socket and the second socket [Algorithm 2 NUMA-aware scheduler (pseudo code); Figure 3], e.g. “For memory-aware scheduling, the cloud scheduler collects the cache behavior of each VM from computing nodes, and migrates VMs if such migration can potentially reduce the overall cache misses and the average memory access latencies by NUMA affinity in the cloud system. Figure 3 describes the overall architecture of the memory-aware cloud scheduler. In each computing node, a monitor checks LLC misses with hardware performance monitoring counters, and periodically sends the per-VM LLC miss and NUMA affinity information to the cloud scheduler” [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Gordon in view of Sharma with the teachings of Ahn. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply the teaching of Ahn in accordance with the system of Niu in view of Gordon in view of Sharma.
The motivation would have been as follows: “Based on the VM  status information from all the nodes, the cloud scheduler makes global scheduling decisions.” [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1].
Regarding claim 34, Niu in view of Gordon in view of Sharma in view of Ahn disclose the following: 
the at least one other core comprises one or more cores of the first CPU.  
Ahn teaches that the at least one other core comprises one or more cores of the first CPU [Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraphs 1-2; Page 3, Right Column, Lines 8-10])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Gordon in view of Sharma with the teachings of Ahn. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this property of Ahn on the core disclosed by Niu in view of Gordon in view of Sharma.
The motivation would have been to provide “cache sharing and NUMA affinity in a small scale cloud system” [Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraphs 1-2 – Ahn].
Regarding claim 35, Niu in view of Gordon in view of Sharma in view of Ahn disclose the following: 
the monitored system metric data comprises a cache hit rate or cache miss rate for the at least one core of the first CPU.
(Ahn teaches that the monitored system metric data comprises a cache hit rate or cache miss rate [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1] for the at least one core of the first CPU [Page 2, Right Column, Section 2.2 Performance Implication in Clouds, Paragraphs 1-2; Page 3, Right Column, Lines 8-10])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Gordon in view of Sharma with the teachings of Ahn. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement this monitoring feature of Ahn within the system of Niu in view of Gordon in view of Sharma.
The motivation would have been to check for “LLC misses with hardware performance monitoring counters” [Page 3, Left Column, Section 3 Memory-Aware Cloud Scheduling, Paragraph 1 – Ahn].

Response to Arguments
Applicant’s arguments, see “REMARKS”, filed January 28, 2021, with respect to claims 1-3, 5-6, 8-10, 12-14, 16-18, 21-23, 25, 27-28, and 30-35. Those arguments have been considered. 
However, the arguments are not moot due to a new grounds of rejection. 
Examiner provided new combinations of prior art to reject claims 1-3, 5-6, 8-10, 12-14, 16-18, 21-23, 25, 27-28, and 30-35.
Examiner then provided new rationales for the obviousness of the claimed subject matter, therefore making all claims unpatentable over new prior teachings/disclosures. 
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                         May 9, 2021
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199